

115 HR 365 IH: Primary Care Enhancement Act of 2017
U.S. House of Representatives
2017-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 365IN THE HOUSE OF REPRESENTATIVESJanuary 6, 2017Mr. Paulsen (for himself, Mr. Blumenauer, and Mr. Dent) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to provide for the treatment of certain direct primary
			 care service arrangements and periodic provider fees.
	
 1.Short titleThis Act may be cited as the Primary Care Enhancement Act of 2017. 2.Treatment of direct primary care service arrangements (a)In generalSection 223(c) of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph:
				
 (6)Treatment of direct primary care service arrangementsAn arrangement under which an individual is provided coverage restricted to primary care services in exchange for a fixed periodic fee or payment for such services—
 (A)shall not be treated as a health plan for purposes of paragraph (1)(A)(ii), and (B)shall not be treated as insurance for purposes of subsection (d)(2)(B)..
 (b)Effective dateThe amendment made by this section shall apply to taxable years beginning after the date of the enactment of this Act.
			3.Certain provider fees to be treated as medical care
 (a)In generalSection 213(d) of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph:
				
 (12)Periodic provider feesThe term medical care shall include periodic fees paid to a primary care physician for a defined set of primary care medical services provided on an as-needed basis.
					.
 (b)Effective dateThe amendment made by this section shall apply to taxable years beginning after the date of the enactment of this Act.
			